16 F.3d 412NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES Of America, Plaintiff-Appellee,v.Elic L. GILLIAM;  Rose Mary Wiggins, Claimants-Appellants,and One Parcel of Real Property known as Gilliam BrothersFarm Consisting of Seven Tracts, located at Route 1, Box117, Blackwater, VA any or all appurtenances thereto, andall proceeds from the sale thereof;  $117,542.89 in UnitedStates currency;  one Mack Tractor Truck, VIN1M1U21565CM00708, bearing Oregon License Plate F114828 andTrailer attached thereto, VIN 1ALSF0284BS087427, and any andall proceeds from the sale thereof;  141 acres situated inthe Powell Magisterial District of Scott County, VA;  101.5acres situated in the Powell Magisterial District of ScottCounty, VA;  three tracts of real estate located in thePowell Magisterial District of Scott County, VA, Conveyed toElic Gilliam, by deed dated January 4, 1989, and of recordin the clerk's office of the circuit court of Scott County,VA, in deed book 375, page 574;  three tracts of landsituated in the Powell Magisterial District of Scott County,VA, Conveyed to Elic Lee Gilliam on August 24, 1984, and ofrecord in the clerk's office of the circuit court of ScottCounty, VA, in deed book 342, page 383;  one 1981 alloytrailer with identification number 1AL5F0/9284BS081427;  oneHonda generator with identification number AKR707;  oneYamaha 200E with identification number 24W77114632;  oneCaterpillar D-6 Dozer;  one John Deere, model 50 withidentification number 5011732;  one white Chevrolet 60Viking with Oregon tag F108664;  one yelloe Chevrolet 61dump truck with Oregon tag F102935;  one John Deere 720 withidentification number 7212178;  one Mack Truck withidentification number 1M1U215C5CM001081, Oregon tag F114828;one John Deere 4010 with engine number 23E36228 andidentification number 401021T35343;  one blue GMC Pickup,with camper, with Oregon tag EJS-599, identification numberTCX143B8500752;  one green Chevrolet custom 20 with whitecamper, with Oregon tag HQC-127, identification numberCCY244Z144392;  one red Massey Ferguson 135 Tractor withidentification number 9AT72536;  one Ceterpillar D-6 Dozerwith moserial number;  one John Deere 4020 with cab, TypeT213R, identification number G022587;  one John Deere 60tractor with any fork, identification number G022587;  onelight blue Chevrolet Silverado, identification numberCKY145F361563, with Virginia tag F34821;  one red ChevyTruck, with Tennessee tag 23F92-M exp. 98, identificationnumber 95WL1134;  one 1980 Harley Davidson Motorcycle,Identification Number 36419320J0;  one 1985 Harley DavidsonMotorcycle, Identification number 1HD1DBL10FY5017;  one JohnDeere Haybaler, Defendants.
No. 92-1211.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 6, 1993.Decided Jan. 26, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.  Glen M. Williams, Senior District Judge.  (CA-90-34-B, CA-91-51-B)
Elic L. Gilliam, Rose Mary Wiggins, appellants pro se.
Jerry Walter Kilgore, Sp. Asst. U.S. Atty., Gate City, VA, for appellee.
W.D.Va.
AFFIRMED IN PART, VACATED IN PART, AND REMANDED.
Before WIDENER, HALL, and PHILLIPS, Circuit Judges.
OPINION
PER CURIAM:


1
Elic Gilliam and Rose Mary Wiggins appeal from the district court's order granting summary judgment in favor of the Government and forfeiting several tracts of real property, various vehicles, and cash.  Elic Gilliam was convicted of conspiring to launder money, money laundering, conspiring to manufacture, distribute, and possess marijuana with intent to distribute, possessing marijuana with intent to distribute, and possessing cocaine with the intent to distribute.  Wiggins is Gilliam's ex-wife and has title to several of the tracts of land at issue in the forfeiture.


2
Our review of the record and the district court's opinion discloses that the appeal is without merit as to Gilliam's claims.  Accordingly, we affirm the forfeiture of Gilliam's property on the reasoning of the district court.  United States v. Gilliam, Nos.  CA-90-34-B;  CA-91-51-B (W.D. Va.  Jan. 30, 1992).


3
Wiggins challenged the forfeiture as an innocent owner of the real property listed at Deed Book 375, Pages 584, 579, 574, (the Bowling property) and Deed Book 342, Page 838, (the Jennings property).1  Under 21 U.S.C. Sec. 881(a)(6) (1988), property cannot be forfeited if owned by someone who had no knowledge of the criminal conduct involving the property.  An owner is someone with a legal or equitable interest in the property seized, and ownership for forfeiture purposes is not limited to a bona fide purchaser.  United States v. 92 Buena Vista Ave., 61 U.S.L.W. 4189, 4192 (U.S.1993);   United States v. 6109 Grubb Rd., 886 F.2d 618, 625 (3d Cir.1989).


4
Wiggins lived in Nevada during the time when the drug activity occurred, and the Government made no showing that Wiggins knew of Gilliam's illegal activity.  Moreover, Wiggins submitted an affidavit asserting that she had title to the properties in question.  The district court, properly relying at the time on  In re One 1985 Nissan, 889 F.2d 1317, 1320 (4th Cir.1989), found that Wiggins could not prevail under the innocent owner provision of the statute because she obtained title to the property after the criminal activity began, and thus title had already vested in the Government.2  However, in the interval since the district court's decision, the Supreme Court has held that the innocent owner provision does not require an innocent owner to have obtained her claim prior to the illegal acts.  United States v. 92 Buena Vista Ave., 61 U.S.L.W. at 4192.  Although Wiggins' claim is not barred by her obtaining title to the properties after the drug activity began, the record is not clear as to whether Wiggins actually has title.


5
The district court found Wiggins totally incredible.  The only evidence in the record supporting her claim to title is an affidavit signed by Wiggins, and her testimony at the forfeiture hearing.  In light of the district court's finding of lack of credibility, this showing does not clearly establish her title to the properties.  Hence, we remand her claim to the district court for further proceedings to determine if Wiggins does have legal ownership of the properties in question, and if so, to order the properties returned to her under the innocent owner defense.


6
In conclusion, we affirm the district court's order forfeiting the property except for the four tracts of land in which Wiggins asserts ownership.3  Regarding these properties, we vacate the district court's order of forfeiture and remand the case to the district court for further proceedings.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



1
 The record is unclear as to which properties Wiggins has title to, and when she obtained ownership


2
 Because the property was not purchased until after 1981, Wiggins could not have obtained title to the property until after Gilliam's drug activity allegedly started in 1981


3
 We deny Gilliam's motion to stay the sale of the property